Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
These claims both recite the dicarboxylate component consists essentially of the 3,4’ or 4,4’ isomer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 13, 19, 28, 29, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims recite preferably language to recite claim limitations.  The use of preferable renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and/or are necessary to infringe the claim or not.  See MPEP § 2173.05(d).
	Claims 13 and 30 are rejected based on their dependency to Claims 28 and 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 14, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (U.S. 4,914,179).
	Morris teaches copolyester made from 1,4-cyclohexanedimethanol (CHDM) and ethylene glycol (EG) as diol components using 4,4’-biphenyldicarboxylic acid (4,4’ BB)as the diacid component.  (Abstract).  The ester version is exemplified. (See Example 1).  1,4- cyclohexanedimethanol anticipates a C3-C20 alicyclic polyhydroxyl compound and the EG anticipates the C2-C20 alkylene compound.  Either compound anticipates the first and second diol of Claim 1.   The 4,4’-BB anticipates the diacid component of Claim 1 and also the diacid component of Claims 2 and 5 as the 4,4’ isomer is the only diacid component.  Claim 3 is Claim 4 variant (b). Additionally, with respect to Claim 3, the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed.  Claim 6 is anticipated as the further comprising includes a range that includes 0 wt% of additional diacid.  Claim 7 is anticipated as the inherent viscosity is taught as 1.07 and the unit is expected to be in dL/g as that it is the unit of inherent viscosity. (Column 4 lines 10-20).  Claim 12 is anticipated with poly(4,4’-BB(EG-co-CHDM)).  Claims 14 and 15 are anticipated by Morris in making tensile bars in Example 1 which anticipates the shaped article as a molded article.  Claims 16 and 19 are anticipated by the mixing, titanium catalyst and polymerizing which anticipates the steps of Claim 16 and also the combination of Claim 19 variant (b).

Claims 1-6, 11, 13-16, 19, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytton (U.S. 2,976,266).
	Lytton teaches in Example 1 a copolyester from 4,4’-bibenzoate (biphenyldicarboxylate), ethylene glycol (EG) 80 mol % and neopentyl glycol (NPG) 20 mol%. Additional examples are in Table 1.  This anticipates the copolyester of Claim 1 and the consisting essentially of 4,4’- biphenyldicarboxylate of Claims 2  and 5.  Claim 3 is anticipated as the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed.  Claim 4 is anticipated in variant (f).  .  Claim 6 is anticipated as the further comprising includes a range that includes 0 wt% of additional diacid.  Claim 11 is anticipated in Example 2 as the melting point is in the preferred claimed range and also that it taught as flexible and drawable into filaments by Lytton.  Such behaviors are reasonably suggested by Lytton’s disclosure to be due to lower crystallinity compared to opaque, brittle samples like Example 1. Claims 14 and 15 are Claims 16 and 19 are anticipated as the methods simply relate to combining diols and diacids as Lytton does in the examples and catalysts in the process are clearly taught in Column 4 lines 35-70 and also claimed by Lytton in Lytton Claim 4 which renders Lytton sufficiently specific to anticipate catalysts of Claim 16.  Claim 19 is anticipated with Claim 16 for the same reasons as Claims 1 and 4.  Claim 28 and Claims 29 are anticipated by Lytton as 4,4’-biphenyldicarboxylate-NPG along with EG residues is produced in Example 1 and the claims recite comprising.  Also Run 1 is only 4,4’-biphenyldicarboxylate-NPG for the consisting essentially of preamble.  The method of Claim 28 is anticipated for the same reasons as Claim 16 above.  Claim 13 is anticipated for the reasons in Claim 28.  Claim 30 is anticipated for the reasons in Claims 14-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 19, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mang (U.S. 5,138,022) in view of Lytton (U.S. 2,976,266).
Note the dependency of Claim 13 is out of order with the rest of the claims.  It depends from Claim 28 and is rejected after Claim 28 for that reason.
	Mang teaches copolyesters of 3,4’-biphenyldicarboxylic acid (3,4’-BB) and optionally an amount of 4,4’-biphenylicarboxylic acid (4,4’-BB) (Abstract, Column 2 lines 20-35) which use diols such as ethylene glycol (EG), neopentyl glycol (NPG) or cyclohexanedimethanol (CHDM) or mixtures thereof among others. (Column 4 lines 15-30 and Column 3 lines 25-30 “…at least one diol…”)  Diesters of the acids (dimethyl) are taught in Column 3 lines 65-67 and exemplified throughout the examples.  The exemplified copolyesters use CHDM along with EG and other glycols. 
	Mang does not exemplify a copolyester that is made from a mixture of the diols suggested by Mang; only single diols are exemplified.
	Mang is drawn to developing copolyesters based on the biphenyldicarboxylic acid to lower the Tm (melting point) (Column 1 lines 30-40) and suggests the high melting point of 4,4’-biphenyldicarboxylic acid copolyesters is due to the high crystallinity. (Column 2 lines 20-35 
	Lytton, working in the field of copolyesters of biphenyldicarboxylic acid, teaches the polyesters of biphenyldicarboxylic acid and glycols such as EG or butanediol, which Mang exemplifies, are extensively crystalline and branched diols such as neopentyl glycol are used to break up the crystallinity (“subsequent linear orientation of the polymer chains”).  (Column 2 lines 65 – Column 20).
	Therefore, Mang and Lytton both teach ways in which to lower the crystallinity of copolyesters of biphenyldicarboxylic acid by changing different portions of the polymer chain structure.  There is nothing to suggest these different techniques, using 3,4’-BB or using a NPG, are mutually exclusive.  In other words, the use of 3,4’-BB does not preclude the use of NPG in making copolyesters and vice versa.
	Example 11 of Mang already exemplifies the copolyester of 3,4’-BB, 4,4’-BB and CHDM but is reasonably suggested to be too crystalline as it is taught as white, opaque solid.  As discussed above, the opaqueness and white color suggests high crystallinity.

	A skilled artisan would have a reasonable expectation of success in the above modification because Mang teaches NPG is a suitable diol to be used practicing of Mang along with other diols. 
	One of ordinary skill in the art would have been motivated to use NPG in amount that would give approximately 25-75 mol % of NPG in the resulting copolyester / 75-25 mol % CHDM because this is the amount exemplified by Lytton in Runs 2-4 that give flexible and drawbable copolyesters in line with what Lytton desired from the copolyesters and as such, from the crystallinity with respect to the inclusion of the NPG.
	The above reads over the diol component of Claim 1 as NPG is a C5 alkylene diol (first diol) and CHDM is a C6 alicyclic diol and both 3,4’-BB and 4,4’-BB are taught by Mang.  
	Regarding Claim 2, Mang does not require that any 4,4’-BB be used. See Abstract which list 4,4’ as optional and Column 2 lines 60-70 wherein X = 1.0 (X= 3,4’-BB).  As above, as one of ordinary skill in the art knows how to reduce crystallinity using an alternative method of mixtures of NPG with another diol, one of ordinary skill in the art would have found it obvious 
	Regarding Claim 3, the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed and therefore, Mang and Lytton read over Claim 3.
	Regarding Claim 4, 75-25 mol% CHDM and 25-75 mol % NPG read over (a) and (d).  
	Regarding Claim 5, as with Claim 2, the 100% 3,4’diacid component reads over Claim 5.
	Regarding Claim 6, Claim 6 is read over as the further comprising includes a range that includes 0 wt% of additional diacid.  
	Regarding Claim 7, the inherent viscosities of the copolyesters of Mang in Table 1 are from 0.64 dL/g to 1.89 dL/g and, therefore, one of ordinary skill in the art would have been motivated to produce the CHDM/NPG copolyester of Mang and Lytton to have inherent viscosities in this range because Mang exemplifies them as useful.  This reads over the range of Claim 7.
	Regarding Claims 8, 10 and 11, these claims concern the amorphous or semi-crystalline nature of the claimed copolyesters along with a glass transition temperature (Tg) for the amorphous and melt temperature (Tm) for semi-crystalline.  The Tg of Table 1 of Mang is from 104 oC to 127 oC and, therefore, one of ordinary skill in the art would have been motivated to arrive at suggest Tg when practicing the CHDM/NPG copolyester of Mang and Lytton.  Similarly, the melting temperature is from 306 oC to 213 oC which overlaps the optional melting point (preferable) range of Claim 11.  As above amorphous and semi-crystalline copolyesters are desired when practicing Mang and Lytton and these read over Claims 10 and 11.


Regarding Claim 12, as above one of the motivated copolyesters is the 3,4’-BB/CHDM/NPG which reads over the 3,4-BB(NPG-co-CHDM) of Claim 12.
	Regarding Claims 14-15, Mang is drawn to shaped articles of all the categories listed in Claims 14-15, see Mang Claims 15-19.
	Regarding Claims 16 and 19, See Claims 1 and 4 above.  The method steps of Claim 16 are taught in Column 3 lines 40-65 along with titanium catalysts and the remaining amounts and compounds are rejected for the same reasons as in Claims 1 and 4 above.  This reads over Claims 16 and 19.
	Regarding Claims 28, 29, 13 and 30, these claims are rejected for the same reasons as in Claims 1, 2, 5, 10, 16 and 14-15 as the language of these claims contains comprising.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-4, 6, 8, 10-11, 14-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9-11, and 13-17 of U.S. Patent No. 10,767,005. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite products and methods that read over the instant claims 1-16 and 19 either alone or in combination.  U.S. 10,767,005 claim 1 recites a copolyester made from a combination of diol component comprising ethylene glycol (EG) and cyclohexanedimethanol (CHDM) and diacid component comprising 3,4’-diphenyl dicarboxylic acid and 4,4’-diphenyl dicarboxylic acid or ester equivalents which is either amorphous or semi-crystalline.  This reads over Claims 1, 10 and 11 as the preferably language of Claim 11 is not positively required.  Claim 3 is read over by Claim 1 of 10,767,005 as the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed.  The amounts of EG and CHDM read over Claim 4 variant (b) at least.  Claim 6 is rejected for the same reasons as Claim 3 with respect to the diacid component and the lack of optionality of this component.  Claim 8 is rejected for the reasons from Claim 1 and also from Claim 6.  Claims 10 and 11 are rejected as above based on Claim 1 of 10,767,005 and in addition Claims 6, 7, 9, 11, 13, and 14 of 10,767,005 based on dependency and explicit recitations.  Claims 15 and 16 of 10,767,005 read over instant Claims 14 and 15.  Claim 17 of 10,767,005 reads over instant Claims 16 and 19 as they are method claims using the same methods steps as instant Claims 16 and 19 and the .  
Claims 1, 3-4, 8, 10, 12, 14, 19, 28, 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9, 16, 17, 19, 20, 23 of copending Application No. 16/061280. Although the claims at issue are not identical, they are not patentably distinct from each other because combinations of claimed subject matter of 16/061280 read over the above instant claims.  Claims 1 and 2 together of 16/061280 read over instant claims 1-5 in an apparent manner.  With respect to Claim 3, the further diol is optional and the range of up to 5 mol% includes 0 wt% even if the optionality was removed.  Claims 1 and 1 of 16/061280 reads over Claim 4 variant (a) or (b) at least in an apparent manner.  Claim 8 is reads over by the combination of Claims 1, 2, 6 and 9 of 16/061280.  Claim 10 is read over by Claims 1 and 2 of 16/061280.  Claim 12 is reads over by the combinations of Claims 1, 2 and 8 as the residue of NPG and the 3,4’ carboxylate is present in light of the comprising language.  Claims 16 and 17 along with 19 and 20 of 16/061280 read over instant Claims 16 and 19 because while they do not positively recite NPG or CHDM as the diols, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice 16/061280 with NPG and CHDM as the diols as they are specifically recited in combination and amounts in Claims 8 and 23.  Otherwise, these are method claims use the same methods steps as instant Claims 16 and 19.  Claim 28 and 13 are rejected as a combination of Claims 1, 2 and 8 of 16/061280.  Claim 29 is rejected as combination of Claims 16 and 17 of 16/061280 in light of Claims 8 and 23 of 16/061280 for the same reasons as instant Claims 16 and 19 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Relevant Cited Prior Art
The prior art made of record and not relied upon at this time is considered pertinent to applicant's disclosure.  Brandenburger (U.S. 20050227100) is cited as teaching symmetrical glycols like neopentyl glycol (NPG) are used it increase the glass transition temperature of polyesters (¶[0025]) which is what Applicant has discovered in their use of NPG. (See ¶[0109] of as-filed specification.
In general as a §103 rejection is made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.